Citation Nr: 0816355	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic pulmonary 
disease.

2.  Entitlement to service connection for left ventricular 
hypertrophy.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scar, status post laceration of the right hand.

4.  Entitlement to an initial evaluation in excess of 0 
percent for varicose veins of the right lower extremity.

5.  Entitlement to an initial evaluation in excess of 0 
percent for varicose veins of the left lower extremity.

6.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

7.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc and joint disease of the thoracolumbar 
spine with left L5 radiculopathy.

8.  Entitlement to a separate evaluation for radiculopathy in 
the left lower extremity.

9.  Entitlement to an evaluation in excess of 30 percent for 
hemorrhoids.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In March 2004, 
the RO denied service connection for chronic pulmonary 
disease and left ventricular hypertrophy; and granted service 
connection for PTSD assigning a 30 percent evaluation, 
effective September 25, 2003, varicose veins of the bilateral 
lower extremities assigning 0 percent ratings for each, 
effective September 25, 2003, and scar on the right hand 
status post laceration assigning a 0 percent evaluation, 
effective September 25, 2003.  The RO granted service 
connection for degenerative joint disease and disc disease of 
the thoracolumbar spine in May 2004 assigning a 20 percent 
evaluation, effective September 25, 2003.  
 
The veteran requested a Board hearing on VA-Form 9's filed in 
October 2005, but on a January 2007 statement noted that he 
did not want a Board hearing.  This, in effect, withdrew his 
previous requests.  

Based on the evidence of record, the issues have been 
modified as reflected on the cover page.

The RO denied an increased rating in excess of 0 percent for 
hemorrhoids in November 2006.  The veteran filed a notice of 
disagreement with this decision in January 2007.  The RO 
issued another rating decision in February 2007 assigning an 
increased evaluation of 30 percent for hemorrhoids.  As the 
veteran has filed a notice of disagreement, however, he 
should receive a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  He has not made any 
indication that he is satisfied with the 30 percent rating.  
See generally AB v. Brown, 6 Vet. App. 35 (1993).

The veteran filed a claim to reopen service connection for 
bilateral hearing loss based on new and material evidence in 
October 2005.  This matter is referred to the RO.

The issue of an increased rating in excess of 30 percent for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a signed statement received by the RO in January 2007, 
and subsequently forwarded to the Board prior to the 
promulgation of a decision, the veteran, in effect, withdrew 
his appeal with respect to the service connection claims for 
chronic pulmonary disease and left ventricular hypertrophy, 
and an initial increased rating in excess of 10 percent for 
the scar status post laceration on the right hand.

2.  The veteran's varicose veins of the bilateral lower 
extremities are manifested by intermittent edema after 
prolonged standing relieved by elevation.

3.  The veteran's PTSD symptoms include increased 
irritability, depression, sleep disturbances, anxiety, and 
social isolation, but were found to have relatively little 
impairment in his vocational or social functioning; his GAF 
scores were 58 and 62.  

4.  The veteran's thoracolumbar spine disability is 
manifested by forward flexion most severely limited to 60 
degrees after repetitive movement and 40 degrees with pain, 
diminished sensation in the left in the L5 distribution, and 
subjective complaints of pain on movement in the spine 
radiating into the bilateral extremities.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for chronic pulmonary 
disease, the Board does not have jurisdiction to consider the 
claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

2.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for left ventricular 
hypertrophy, the Board does not have jurisdiction to consider 
the claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

3.  Because the appellant has withdrawn his appeal with 
respect to the increased rating claim for scar status post 
laceration of the right hand, the Board does not have 
jurisdiction to consider the claim and it must be dismissed. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2007).

4.  The criteria for an initial rating of 10 percent, but no 
higher, for varicose veins of the right lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.110, Diagnostic Code 7120 (2007).

5.  The criteria for an initial rating of 10 percent, but no 
higher, for varicose veins of the left lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.110, Diagnostic Code 7120 (2007).

6.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).

7.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint and disc disease of the thoracolumbar 
spine are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 
(2007).

8.  The criteria for a separate evaluation of 10 percent, but 
no higher, for radiculopathy of the left lower extremity are 
met. 38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

The veteran filed a timely appeal in October 2005 for the 
service connection claims for chronic pulmonary disease and 
left ventricular hypertrophy and an increased rating claim 
for scar, residuals of laceration of the right hand.  On a 
later January 2007 statement, however, the veteran noted that 
he only wanted to appeal the increased rating claims for 
varicose veins of the bilateral lower extremities, PTSD, and 
degenerative disc disease with left L5 radiculopathy.  This, 
in effect, withdrew his appeal with respect to the other 
claims. 

The veteran has withdrawn this appeal as to the service 
connection claims for chronic pulmonary disease and left 
ventricular hypertrophy and an increased rating claim for 
scar, residuals of laceration of the right hand.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction and 
dismissal of the issues of service connection for chronic 
pulmonary disease and left ventricular hypertrophy and an 
increased rating for scar, residuals of laceration of the 
right hand is warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the increased rating claims for PTSD and the lumbar 
spine disability by letter dated in April 2005.  The 
notification substantially complied with the specificity 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims, and also notified the 
veteran to submit evidence showing that his disabilities had 
worsened.  However, VA's duty to notify the veteran of the 
information and evidence necessary to substantiate the claims 
has not been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Adequate notice also was not provided 
regarding the initial increased rating claims for varicose 
veins of the bilateral lower extremities.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claims for bilateral varicose veins, PTSD, and a 
lumbar spine disability, as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claims.  
Id.  Specifically, the veteran has cited to the relevant 
rating criteria for entitlement to higher ratings for his 
varicose veins, PTSD, and lumbar spine disabilities and also 
has submitted evidence and argument on how his disabilities 
have worsened and affect his daily life and employment.  
These actions by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process regarding the present severity of his 
disabilities, as well as their effect on his daily life and 
employment.  The veteran also has shown knowledge of the 
relevant rating criteria for receiving increased disability 
ratings; he is, in fact, a Rating Veterans Service 
Representative.  As both actual knowledge of the veteran's 
procedural rights and the evidence necessary to substantiate 
the claims have been demonstrated, and he has had a 
meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Where entitlement to 
compensation already has been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  

Varicose veins

The RO granted service connection for varicose veins of the 
bilateral lower extremities in March 2004 assigning 0 percent 
evaluations for each, effective September 25, 2003.  The 
veteran contends that he is entitled to at least a 10 percent 
rating for each extremity noting that he has intermittent 
edema, aching fatigue, and swelling responding to elevation.

The veteran's varicose veins are rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  A 0 percent evaluation is 
assigned for asymptomatic palpable or visible varicose veins.  
A 10 percent evaluation is assigned for intermittent edema of 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest.

The assigned evaluations are for involvement of a single 
extremity.  Since more than one extremity is involved in this 
case, each extremity is to be evaluated separately and 
combined (under 38 C.F.R. § 4.25), using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.

A December 2003 VA examination report notes the veteran had 
varicose veins in the feet and lower legs that were largely 
asymptomatic, although he stated that his dorsal feet ached 
and throbbed particularly with weather changes.  His feet 
tended to swell up a bit when he was on them for long periods 
of time; the swelling went down with elevation overnight.  He 
stated that he had no problems with phlebitis or dermatitis.

A July 2006 VA examination report shows complaints of 
swelling and pain of the feet and lower extremities at the 
end of the day with prolonged standing, which usually 
resolved with elevation of his legs.  He did not wear any 
compression hosiery.  On objective evaluation, he had 
visible, minor varicosities of both lower extremities usually 
affecting both feet.  There was no evidence of stasis 
dermatitis, ulcerations, or edema at that time.  The 
diagnosis was varicose veins, bilateral, minimal.

These findings support the criteria for 10 percent ratings 
for varicose veins of the bilateral lower extremities.  The 
veteran has intermittent complaints of edema in the lower 
extremities after prolonged standing that are relieved by 
elevation.  Even though edema was not noted on examination in 
July 2006, edema only has to be intermittent to warrant a 10 
percent evaluation.  Varicose veins also involve 
symptomatology that is observable by a lay person; and there 
is no reason shown to doubt the veteran's credibility.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A 20 percent evaluation is not warranted under Diagnostic 
Code 7120, as the veteran's edema is relieved after 
elevation.  

Consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) also is not warranted.  Referral under 
38 C.F.R. § 3.321(b)(1) is warranted where circumstances are 
presented that are unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The July 2006 examiner 
specifically noted that the veteran was not prevented from 
performing his usual daily and occupational activities; and 
there is no evidence of frequent periods of hospitalization 
due to the varicose veins.  The veteran's disability picture 
is not so unusual or exceptional in nature so as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.
 
Last, since the level of impairment of the varicose veins has 
been consistent throughout the appeals period, consideration 
of "staged ratings" (i.e., difference percentage ratings 
for different periods of time, based on the facts found) is 
not appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The medical evidence more closely approximates the criteria 
for 10 percent ratings for varicose veins of the bilateral 
lower extremities.  38 C.F.R. § 4.7.  With consideration of 
the bilateral factor under 38 C.F.R. § 4.26, the combined 
rating under 38 C.F.R. § 4.25 is 20 percent.  To the extent 
that any further increase is denied, there is no doubt to be 
resolved.

PTSD

The RO originally granted service connection for PTSD in 
March 2004 assigning a 30 percent evaluation, effective 
September 25, 2003.  The veteran filed an increased rating 
claim in March 2005 noting that he had increased anxiety and 
weekly panic attacks, as well as increased anger, depression, 
and difficulty maintaining effective social and work 
relationships.  He stated that he should be entitled to a 50 
percent evaluation. 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment. 38 C.F.R. § 4.126(b).

A May 2005 VA examination report notes complaints of 
increased tendency to avoid reminders of wartime experiences.  
The veteran reported that his job as a claims writer for 
Vietnam veterans applying for disability benefits at the VA 
regional office tended to stir distressing memories of 
wartime experiences, which caused a high level of 
psychological distress.  He also reported increased 
irritability over the past several years and increased 
anxiety with occasional panic attacks.  He states, "I have 
panic attacks all the time."  He appeared quite anxious 
during the examination.  His hands were cool and sweaty and 
he showed some restlessness and tendency to sit towards the 
edge of his chair rather than in a relaxed posture.  His 
symptoms were moderately severe and present much of the time; 
he had significant internal coping resource, however, so his 
symptoms resulted in relatively little impairment in his 
vocational or social functioning; it was more that he 
suffered a high level of psychological distress than that his 
functioning was severely impaired.  

He reported that he was now more distressed by memories of 
Vietnam, which were more frequent and easily triggered by 
stimuli similar to those he encountered in Vietnam.  The main 
symptoms reported were nightmares approximately three to four 
times monthly, increased avoidance of reminders of Vietnam, 
irritability, and anxiety.  There had been some avoidance and 
perhaps changes in job responsibilities due to PTSD symptoms, 
but no loss of time from work.  In the social role, he had 
some increased tendency to withdraw from social interactions 
over the past two years including reduced involvement in 
clubs and civic theater.  He had been married for 15 years 
and had a seven-year old daughter; he maintained a good 
relationship with his family.  There was no history of 
violence, assaultiveness, or suicide attempts.  The examiner 
found that the veteran was functioning reasonably well from a 
psychological perspective; if one was to compare his 
functioning with that of the average person, he would likely 
be viewed as high functioning.  He was a retired career 
military officer, completed a law degree after his active 
service, and was currently employed full-time.  He was 
regarded as a good worker, who was highly productive and 
generally maintained good relationships with his co-workers.  
He was able to take care of all of his routine activities of 
daily living and had several interests and hobbies that he 
pursued, although he recognized he needed to develop his 
leisure life to a greater extent.

On mental status examination, the veteran was neatly, but 
casually dressed.  He was fully cooperative during the 
interview and oriented times three.  His thinking was 
abstract and he was estimated to be of above-average 
intelligence.  His conversation was logical and goal-
directed; he had no hallucinations or delusions.  He 
maintained reasonably good eye contact during the interview; 
his behavior was appropriate and he provided information 
spontaneously.  He clearly understood the purpose of the 
interview; his mood was anxious.  He showed some increased 
psychomotor movement during the interview and when the 
examiner greeted him, the examiner noticed the veteran's 
hands were quite cool and moist.  He reported feeling anxious 
and uncomfortable initially during the interview; thus, there 
was evidence of significant anxiety.  He reported having 
panic attacks "all the time."  When questioned more 
specifically, he stated he might have two to three weekly.  
There was no evidence of significant depression or impulse 
control.  He had some difficulty sleeping, having trouble 
initiating sleep and then awakening with either anxiety-laden 
dreams or more specifically dreams related to combat.  Aside 
from his symptoms of PTSD, he showed no evidence of a mood 
disorder, substance abuse disorder, or personality disorder.  
His symptoms of intrusive thoughts occurred on a daily basis 
and were of moderate severity.  He had shown an increased 
emotional distress related to PTSD over the past two years 
but there had been little objective change overall in 
psychosocial functioning.  His Global Assessment of 
Functioning (GAF) score was 62.

An August 2006 VA examination report shows complaints of 
hypervigilance, re-experiencing Vietnam combat in the form of 
anxiety, avoiding reminders of military service at work and 
at home on the news, tendency to socially isolate, an 
exaggerated startle response, and some irritability and loss 
of interest of activities.  He reported that over the past 
year his symptoms had caused him to limit his exposure to 
certain cases at work.  He had become increasingly anxious 
and depressed when he was required to review claims of Iraqi 
Freedom veterans, who had been wounded in combat or who were 
suffering from PTSD; so his job was changed to review 
primarily orthopedic injuries.  Thus, he was able to function 
but had limited functioning in some respects.  He also noted 
that he continued to be more socially isolated preferring to 
stay at home by himself.  He had difficulty sleeping, as 
mentioned previously.  He had no time lost from work but had 
to limit his work, as previously described.  He had been 
involved in church activities, but found interacting with 
large numbers of people to be quite difficult; he spent most 
of his time at home with his wife and daughter.  His 
psychosocial functioning was found to be at least within 
average range.  His current functioning, however, represented 
a decline from a higher level of functioning at one point in 
his life.  This decline was related to PTSD symptoms in the 
sense that he had limited his work activities, become more 
socially-withdrawn, and generally experienced a higher degree 
of psychological distress.  He tended to be more anxious and 
depressed and this had compromised his quality of life; 
nevertheless, he was highly functional in his job; he had 
good social skills and good internal coping resources.

On mental status examination, the veteran was neat and clean 
in appearance.  He was cooperative and his speech was well-
organized and spontaneous.  He maintained good eye contact 
and interacted in a comfortable manner.  He readily 
understood the purpose of the interview and his conversation 
suggested no disturbance in his formal thought processes.  He 
had no hallucinations and did not verbalize any delusional 
beliefs.  There was no paranoid ideation; his mood was mildly 
dysphoric reflecting both anxiety and mild depression; his 
affect was appropriate and of normal range and intensity.  He 
did not have panic attacks per se, but rather reacted with 
high level of anxiety in response to stimuli such as 
helicopters or other stimuli, which reminded him of wartime 
experiences.  When he was reviewing cases related to PTSD or 
combat wounds, he was having frequent episodes of increased 
anxiety that bordered on full-blown panic attacks.  He had 
these episodes of increased anxiety two to three times weekly 
and difficulty sleeping; but some of the difficulty was 
attributable to sleep apnea.  His sleep was interrupted by 
disturbing dreams, approximately two to three times weekly; 
his cognitive functioning was largely intact; his memory both 
short and long-term was relatively unimpaired; he showed some 
deficits in ability to concentrate.  There was no history of 
impulsive behavior resulting in impaired functioning.  His 
GAF score was 58.  The examiner noted that since his last 
rating examination, the veteran's symptoms had shown some 
slight increase in severity; he had to restrict his job 
activities and his overall quality of life had diminished to 
some extent as a result of increased psychological distress 
and increased social withdrawal.

The medical evidence shows that the veteran's PTSD symptoms 
do not meet the criteria for the next higher 50 percent 
evaluation.  He had difficulties with duties at his job that 
involved handling other combat veteran's claims and tended to 
socially isolate himself.  He also had complaints of 
increased irritability, depression, sleep disturbances, and 
anxiety.  In spite of this, his symptoms resulted in 
relatively little impairment in his vocational or social 
functioning.  He was employed full-time and regarded as a 
highly productive worker with good relationships with co-
workers, and was considered of above-average intelligence 
with abstract thinking.  He also had a wife of many years 
with a child and good relationships with both.  He complained 
of frequent panic attacks, but the examiner in 2006 found 
that he did not have panic attacks per se, but rather reacted 
with high level of anxiety in response to stimuli, which 
reminded him of wartime experiences.  His affect was 
appropriate and of normal range; and his memory was 
relatively unimpaired, although he showed some deficits in 
ability to concentrate.  The only criteria met for the 50 
percent evaluation include disturbance in mood in that the 
veteran had some anxiety and depression.  As none of the 
remaining criteria for a 50 percent rating are met, the 
criteria more nearly approximate those for a 30 percent 
rating.  

The veteran's GAF scores of 58 and 62 also do not support a 
50 percent evaluation.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Overall, the examiner found the 
veteran's psychiatric symptoms to be moderately severe, but 
that he was a highly functioning or at least average 
functioning individual.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   The veteran was working full-time and 
was highly functioning on the job, though he had to limit his 
exposure to combat veterans' claims.  The record also shows 
no evidence of frequent periods of hospitalization due to 
PTSD.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  The 30 percent rating assigned for PTSD under 
38 C.F.R. § 4.130, DC 9411 specifically accounts for any 
difficulty in establishing and maintaining effective work 
relationships.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence reflects that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 30 percent evaluation; there is no doubt to be 
resolved; and an increased rating is not warranted.  
38 C.F.R. § 4.7.

Thoracolumbar spine

The RO originally granted service connection for degenerative 
joint and disc disease of the thoracolumbar spine assigning a 
20 percent evaluation, effective September 25, 2003.  The 
veteran filed an increased rating claim for his spine 
disability in March 2005 stating that he had recently 
undergone a magnetic resonance imaging (MRI) examination, 
which showed extensive multi-level degenerative spondylosis, 
and nerve root impingement to the right and left lower 
extremities.  He later noted that he felt the 20 percent 
evaluation was a fair rating for range of motion but that he 
should be rated separately under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for radiculopathy in the lower 
extremities.

The veteran's thoracolumbar spine disability is rated under 
38 C.F.R. § 4.71a, the General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

An April 2004 VA examination report shows forward flexion of 
the thoracolumbar spine to 90 degrees, painful from 40 to 70; 
extension to 30 degrees, painful at 20; right and left 
lateral flexion to 30 degrees, painful at 20; and right and 
left lateral rotation to 30 degrees, painful at 25.  Repeated 
and resisted motion did not further limit range of motion or 
function, but actually improved it. 

A May 2005 VA examination report shows forward flexion of the 
thoracolumbar spine to 65 degrees; extension to 15 degrees; 
right and left lateral flexion to 20 degrees; and right and 
left lateral rotation to 20 degrees.  All ranges of motion 
were painful throughout.  There was an additional limitation 
by pain with repetitive use and diminished flexion by 5 
degrees.

A July 2006 VA examination report shows forward flexion to 80 
degrees out of 90 degrees with pain; extension backwards to 
30 degrees out of 30 degrees without pain; lateral flexion to 
25 degrees out of 30 degrees bilateral with pain; and lateral 
rotation 30 degrees out of 30 degrees without pain.  There 
was no additional limitation noted with repetitional movement 
during the physical examination that was related to pain, 
fatigue, incoordination, weakness, or lack of endurance.

These findings do not warrant the next higher 40 percent 
rating under the general rating formula for rating the spine 
as the most severe forward flexion was to 60 degrees after 
repetitive movement, 40 degrees with pain.  There also was no 
ankylosis of the thoracolumbar spine.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.  An August 2004 
private MRI report notes moderate degenerative spondylosis at 
L3-4 and L2-3 with mild spinal stenosis at both levels; and 
mild to moderate degenerative spondylosis at L1-2; but the 
veteran's entire thoracolumbar spine was not shown to be 
immobile or consolidated.

The medical evidence shows degenerative disc disease of the 
thoracolumbar spine.  An August 2004 private MRI report shows 
L4-5 moderate broad based disc protrusion; L5-S1 moderate 
disc protrusion with displacement of the left S1 nerve root; 
moderate degenerative spondylosis at L3-4 and L2-3 with mild 
spinal stenosis at both those levels; moderate central disc 
protrusion at T11-12; and small to moderate sized disc 
protrusion at T12-L1 and small disc protrusion at T10-11.  

Intervertebral disc syndrome is to be rated (preoperatively 
or postoperatively) based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, DC 5243.

The veteran is not entitled to a rating in excess of 20 
percent under the rating criteria for intervertebral disc 
syndrome.  An April 2004 VA examination report noted that the 
veteran had one episode, which caused diminished activity and 
mobility for a month.  A July 2006 VA examination report 
noted that incapacitating episodes were inapplicable.  There 
are no findings of physician-prescribed bed rest.

The spine diagnostic criteria allow for a separate 
neurological rating.  An April 2004 VA examination report 
shows complaints of daily, constant pain in the lumbar spine 
with occasional flares associated with back spasm and 
radiation of pain and numbness into the right buttocks and 
leg.  The veteran noted that he had numbness in the right leg 
when standing for period of time and difficulty bending, and 
stooping, and with reaching activities.  On physical 
examination, the examiner found no associated features or 
symptoms (e.g., weight loss, fevers, malaise, dizziness, 
visual disturbances, numbness, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction).  The veteran 
ambulated with an affected gait and appeared in pain.  His 
sensory, motor, and reflex examinations were normal.

An August 2004 private medical record notes the veteran's 
complaints of having pain in the left lower back radiating 
into the left buttocks and thigh.  He had been having some 
paresthesias in the feet for many months and stated at times 
the legs were restless.  Otherwise, he had no bowel or 
bladder dyscontrol.  He had slight increased urinary 
frequency with nocturia times two or three at night.  On 
objective evaluation, he had no localized neurological 
findings and good pulses and sensation in the feet.  The 
assessment was sciatica versus lumbar radiculopathy, and 
paresthesias of the feet.  A January 2005 private medical 
record notes the veteran had low back pain with radicular 
signs.  In May 2005, a VA examination report notes complaints 
of pain across the waistline into the left lower extremity, 
in the posterior aspect sometimes up to the level of the knee 
and to the feet.  The pain was sharp in nature and 10 out of 
10.  Sensation was diminished in the left leg in the L5 
distribution; deep tendon reflexes were sluggish but equal.  
Rectal examination showed volitional control.  A July 2006 VA 
examination report continues to show no associated features 
or symptoms including numbness, bladder complaints, bowel 
complaints, or erectile dysfunction.  Sensory examination to 
include sacral segments was intact; motor and reflexes 
examinations also were intact.

The objective findings show diminished sensation in the left 
leg in the L5 distribution and an assessment of sciatica.  
The veteran also has complaints of pain and numbness in the 
left leg.  The radiculopathy of the left lower extremity can 
be separately rated under 38 C.F.R. § 4.124A, DC 8520 for 
paralysis of the sciatic nerve.  A 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis.  A 60 
percent rating is assigned for severe incomplete paralysis, 
with marked muscular atrophy.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

A separate 10 percent evaluation is warranted for 
radiculopathy of the left lower extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, but no higher.  The evidence 
does not support the criteria for a 20 percent rating because 
most of the objective sensory, motor, and reflex examinations 
were normal.  A separate neurological rating for the right 
lower extremity is not warranted.  In spite of the veteran's 
complaints of pain and numbness radiating into the right leg, 
objective evaluation consistently showed normal sensory, 
motor, and reflexive findings in the right lower extremity 
with no diminished sensation.  In May 2005, deep tendon 
reflexes were sluggish, but equal.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain, weakness, and 
numbness in the lower back and throughout the lower 
extremities, affecting his ability to do physical activities.  
Any functional impairment in the low back, however, already 
has been considered by the 20 percent rating assigned for 
under Diagnostic Code 5242 and the separate 10 percent 
evaluation assigned on appeal for radiculopathy in the left 
lower extremity under Diagnostic Code 8520.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  There is no evidence of marked 
interference with employment due to the thoracolumbar spine 
disability.  The veteran is employed full-time.  An April 
2004 VA medical record specifically notes that the veteran 
had not missed any time at work due to his back, though at 
that time he was working part-time.  The evidence also does 
not show any frequent periods of hospitalization due to the 
thoracolumbar spine disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The level of impairment in the thoracolumbar spine has been 
relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 20 percent 
rating.  The separate 10 percent rating for radiculopathy of 
the left lower extremity also has been consistent.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates a 20 percent 
evaluation for degenerative joint and disc disease of the 
thoracolumbar spine and a separate 10 percent rating for 
radiculopathy of the left lower extremity.  38 C.F.R. § 4.7.  
To the extent that any further increase is denied, there is 
no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

ORDER

The appeal with respect to the service connection claim for 
chronic pulmonary disease is dismissed.

The appeal with respect to the service connection claim for 
left ventricular hypertrophy is dismissed.

The appeal with respect to the increased rating claim for 
scar status post laceration of the right hand is dismissed.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for varicose veins of the right lower extremity is 
granted, subject to the rules and payment of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for varicose veins of the left lower extremity is 
granted, subject to the rules and payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint and disc disease of the thoracolumbar 
spine is denied.

Entitlement to a separate 10 percent rating for radiculopathy 
of the left lower extremity is granted, subject to the rules 
and payment of monetary benefits. 


REMAND

In January 2007, the veteran submitted a notice of 
disagreement with respect to a November 2006 rating decision 
denying an increased rating in excess of 0 percent for 
hemorrhoids.  The RO subsequently readjudicated the claim in 
a February 2007 rating decision granting an increased rating 
of 30 percent for hemorrhoids.  As the RO has not issued a 
statement of the case and the veteran has not indicated he is 
satisfied with the rating assigned, however, this issue must 
be remanded. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, pursuant to 
38 C.F.R. § 19.26 with regard to the 
November 2006 rating decision that denied 
entitlement to an increased rating for 
hemorrhoids, now rated as 30 percent 
disabling.  Inform the veteran that he 
must file a substantive appeal within the 
appropriate period of time in order to 
perfect his appeal. 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


